COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Ardell Hudson v. Leroy H. Simms/Chartoni, Inc. D/B/A The
                            Caring Circle Day Care Center

Appellate case number:      01-14-00917-CV

Trial court case number:    1049032

Trial court:                County Civil Court at Law No. 3 of Harris County

       On November 12, 2014, appellant, Ardell Hudson, proceeding pro se, timely filed
a notice of appeal in the trial court from the take-nothing judgment, signed by the trial
court on October 22, 2014, in this contract case. See TEX. R. APP. P. 26.1. On March 24,
2015, appellant filed his appellate brief, setting appellee’s brief to be due within 30 days.
See id. 38.6(b). Because appellee failed to timely file its brief, the Clerk of this Court
sent a notice on May 4, 2015, informing appellee that the time for filing appellee’s brief
had expired and, unless appellee’s brief or an extension was filed within 10 days of that
notice, that this Court may set this appeal for submission without an appellee’s brief. See
id. 10.5(b), 38.6(d). However, appellee failed to file a timely appellate brief or extension.
       Accordingly, this Court requests that an appellee’s brief be filed with an extension
request, or a notice that no brief will be filed, from appellee’s counsel, Leroy H. Simms,
within 10 days of the date of this order. See TEX. R. APP. P. 2, 10.5(b), 38.6(b), (d).
The Court notifies appellee that, if no appellee’s brief or extension is timely filed within
10 days of the date of this order, this Court will set this appeal for submission on the
appellant’s brief only. See id. 38.9(a). Appellant’s reply brief, if any, must be filed
within 20 days after the appellee’s brief is filed. See id. 38.6(c).
       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                    Acting individually       Acting for the Court

Date: December 10, 2015